MARCUS, Justice
(dissenting).
Whether it be termed an abuse of discretion in the award of damages or a manifest error in the finding of fact, I disagree with the majority’s reversal of the findings of the trial court and the court of appeal. It is elementary that the plaintiff bears the burden of proving every element of his damages, including their cause, by a preponderance of the evidence. The trial judge concluded that the evidence established that plaintiff’s mental depression soon after the accident was caused by the accident. However, based upon the subsequent discovery that plaintiff had hypertension and arteriosclerosis (September, 1970), the trial., judge concluded that the evidence no longer preponderated in plaintiff’s favor that his mental depression was caused by the accident. Therefore, he terminated the award of damages as of that date. The court of appeal affirmed. I agree and respectfully dissent from the majority opinion.